DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Group II in the reply filed on 11/23/2021 is acknowledged.
 	Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
 	Group II which includes claims 13-20 and new claims 21-25.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 14 recites “the electronic cutting and/or drawing system” at lines 1-2. There is insufficient antecedent basis regarding this claim limitation.  
 	Claim 16 recites ‘the electronic output device” at line 5.  There is insufficient antecedent basis regarding this claim limitation. 
 	Claim 19 recites “an electronic output device” at line 2. It is unclear if an electronic output device in claim 19 is the same or different form the electron output device in claim 16. For examining purpose, examiner interpreted that they are the same.
 	Claim 21 recites ‘the electronic output device” at line 5.  There is insufficient antecedent basis regarding this claim limitation.   
 	Claim 22 recites “an electronic output device” at line 2. It is unclear if an electronic output device in claim 19 is the same or different form the electron output device in claim 16. For examining purpose, examiner interpreted that they are the same.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 13-16, 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005-313465).
 	Regarding claim 13, Nishikawa discloses a method for using heat to define a design on a sheet of media, comprising: 
 	“selecting an adapter” (35) “useful with a plurality of different electronic cutting and/or drawing systems” (intended function), the adapter adapting a heat pen for use with a cradle carried by a carriage of the electronic cutting and/or drawing system (Examiner noted that this portion of the method step requires only one of the plurality of the systems. Therefore it is the selected one system that’s only positively recited.  The other systems that are not selected are only intended function/use.  In addition, the cradle 26 is carried by the carriage 28);
 	“assembling the adapter with the heat pen” (the adapter 35 with the heat pen 22. para.0033, i.e., 35 is detachably attached to the shaft member 29. Fig.3 shows the adapter is assembled with the heat pan); 
 	“assembling the heat pen with the cradle” (figs.2-3 shows the heating pen 22 assembled with the cradle 26); 
 	“heating a tip of a heating element of the heat pen” (the heater 34 is configured to heat the pressing portion and the tip 33. Examiner interpreted that 32, 33 and 34 forms the heating element. Para.0047, i.e., the tip of the heat pen 22 presses the surface of foil stamping material 24 while heating. This suggest that the heating the transfer to the tip of the heating pen in order to transfer heat the stamping material); and 
see explanation above. With respect to the carriage, examiner interpreted that 28 is the carriage. Fig.1 shows the carriage is movable via 19).
 	Nishikawa is silent regarding selecting an adapter from a set of adapters. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the duplicate adapters during manufacturing process.  
 	Regarding claim 14, Nishikawa discloses operating the carriage of the electronic cutting and/or drawing system includes: 
 	“positioning the tip of the heating element at a desired location over the sheet of media” (para.0028, i.e., a slider that slides on the support portion in the left-right direction. Please noted that the carriage 28 is supported by the slider so that the heat pen including the heating element is movable via the slider to a desired position);
 	“moving the tip of the heating element toward the sheet of media” (para.0046, i.e., traveling body 21 is lowered and the tip of the heat pen 22 is brought into contact with the surface of the foil stamping material via the transfer foil 43. Para.0028, i.e., a traveling body 21 that moves up and down on the slider by a vertical movement); and
 	“moving the tip of the heating element over the sheet of media to form a design on the sheet of media” (para.0047, i.e., the heat pen 22 presses the surface of the foil stamping material 24 while heating via the transfer foil 43).
 	Regarding claim 15, Nishikawa discloses “assembling the adapter with the heat pen occurs before assembling the heat pen with the cradle” (figs.3 shows assemble the adapter 35 with heat pen 22 and then fig.2 shows assemble the heat pen 22 with the cradle 26 after assemble the adapter with heat pan).
Regarding claim 16, Nishikawa discloses a method for using heat to define a design on a sheet of media, comprising: 
 	“selecting an adapter” (35) “useful with a plurality of different electronic cutting and/or drawing systems” (intended function), the adapter adapting a heat pen for use with a cradle carried by a carriage of the electronic output device (The cradle 26 is carried by the carriage 28 of the output device 19. Please noted that the electronic output device includes 19 and 28);
 	“assembling the adapter with the heat pen” (the adapter 35 with the heat pen 22. para.0033, i.e., 35 is detachably attached to the shaft member 29. Fig.3 shows the adapter is assembled with the heat pan); 
 	“assembling the heat pen with the cradle” (figs.2-3 shows the heating pen 22 assembled with the cradle 26).
 	Nishikawa is silent regarding selecting an adapter from a set of adapters. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the duplicate adapters during manufacturing process.  
 	Regarding claim 18, Nishikawa discloses “heating a tip of a heating element of the heat pen” (the heater 34 is configured to heat the pressing portion and the tip 33. Examiner interpreted that 32, 33 and 34 forms the heating element. Para.0047, i.e., the tip of the heat pen 22 presses the surface of foil stamping material 24 while heating. This suggest that the heating the transfer to the tip of the heating pen in order to transfer heat the stamping material); and “operating the carriage of the electronic output device” (With respect to the carriage, examiner interpreted that 28 is the carriage. Please noted that the electronic output device includes 19 and 28).
 	Regarding claim 19, Nishikawa discloses “operating the carriage of the electronic output device” (Please noted that the electronic output device includes 19 and 28) includes:
  	“positioning the tip of the heating element at a desired location over the sheet of media” (para.0028, i.e., a slider that slides on the support portion in the left-right direction. Please noted that the carriage 28 is supported by the slider so that the heat pen including the heating element is movable via the slider to a desired position);
 	“moving the tip of the heating element toward the sheet of media” (para.0046, i.e., traveling body 21 is lowered and the tip of the heat pen 22 is brought into contact with the surface of the foil stamping material via the transfer foil 43. Para.0028, i.e., a traveling body 21 that moves up and down on the slider by a vertical movement); and
 	“moving the tip of the heating element over the sheet of media to form a design on the sheet of media” (para.0047, i.e., the heat pen 22 presses the surface of the foil stamping material 24 while heating via the transfer foil 43).
 	Regarding claim 20, Nishikawa discloses “assembling “the adapter with the heat pen” (adapter 35 with heat pen 22) comprises “assembling an adapter with an exterior having a shape that complements a shape of at least a portion of a receptacle of the cradle” (adapter 35 having a shape that complements the shape of the cradle 26. See figs.2-3) to enable “the heat pen to be stably held by the receptacle of the cradle” (22 is stably held by the receptacle of the cradle 26).
 	Regarding claim 21, Nishikawa discloses a method for defining a design on a sheet of media, comprising: 
35) “useful with a plurality of different electronic cutting and/or drawing systems” (Examiner noted that this portion of the method step requires only one of the plurality of the systems. The cradle 26 is carried by the carriage 28.  Therefore it is the selected one system that’s only positively recited.  The other systems that are not selected are only intended function/use) “the adapter” (35) adapting “an insert” (the heat pen 22 is the insert) that interacts with and “modifies the sheet of media to define the design on the sheet of media” (para.0047, i.e., the insert 22 presses the surface of the foil stamping material 24 while heating via the transfer foil 43) “for use with a cradle carried by a carriage of the electronic output device” (The cradle 26 is carried by the carriage 28 of the electronic output device 19 and 28); 
 	“assembling the adapter with the insert” (the adapter 35 with the insert 22. para.0033, i.e., 35 is detachably attached to the shaft member 29. Fig.3 shows the adapter is assembled with the heat pan); and
 	“assembling the adapter and the insert with the cradle” (figs.2-3 shows the insert 22 assembled with the cradle 26).
 	Nishikawa is silent regarding selecting an adapter from a set of adapters. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one of the duplicate adapters during manufacturing process.  
 	Regarding claim 23, Nishikawa discloses “operating the carriage of the electronic output device to move the insert” (With respect to the carriage, examiner interpreted that 28 is the carriage. Fig.1 shows the carriage 28 of electronic output device 19 and 28 is configured to move the insert 22).
Regarding claim 24, Nishikawa discloses operating the carriage of the electronic output device includes:
  	“positioning the tip of insert at a desired location over the sheet of media” (para.0028, i.e., a slider that slides on the support portion in the left-right direction. Please noted that the carriage 28 is supported by the slider so that the insert 22 including the tip is movable via the slider to a desired position);
 	“moving the tip of the insert toward the sheet of media” (para.0046, i.e., traveling body 21 is lowered and the tip of the insert 22 is brought into contact with the surface of the foil stamping material via the transfer foil 43. Para.0028, i.e., a traveling body 21 that moves up and down on the slider by a vertical movement); and
 	“moving the tip of the insert over the sheet of media in a manner that controls interaction of the insert with the sheet of media and modification of the sheet of media by the insert to form a design on the sheet of media” (para.0047, i.e., the heat pen 22 presses the surface of the foil stamping material 24 while heating via the transfer foil 43. See para.0028 and 0046-0047 for details of movement and stamping to form a design).
 	Regarding claim 25, Nishikawa discloses “assembling “the adapter with the insert” (adapter 35 with insert 22) comprises “assembling an adapter with an exterior having a shape that complements a shape of at least a portion of a receptacle of the cradle” (adapter 35 having a shape that complements the shape of the cradle 26. See figs.2-3) to enable “the insert to be stably held by the receptacle of the cradle” (22 is stably held by the receptacle of the cradle 26).


 	Claims 17 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005-313465) in view of Yang et al. (US 2008/0185365).
 	Regarding claim 17, Nishikawa discloses “positioning the sheet of media adjacent to the carriage of an electronic output device that provides a physical output under control of a file to modify the sheet of media” (para.0027, i.e., the personal computer 12 outputs information for foil stamping to the foil stamping machine according to the foil machine drive program installed and stored in the hard disk from the storage medium such as a CD-ROM or the storage medium, and the foil stamping is performed. Drive the machine).
 	Nishikawa is silent regarding a file comprising a vector graphics.
 	Yang et al. teaches “a file comprising a vector graphics” (para.0002, i.e., it can use multiple image processing software, e.g., it can use multiple image processing softwares, e.g. CorelDraw (Corel Corporation), to process design on Win95/98.  Scanned figures, vector graphics and numerous CAD type data could be "printed" easily by engravers). Nishikawa teaches a stamping machine having a software. Yang et al. teaches laser engraver having a software. Yang et al. reference is not from the same field of endeavor as the claimed invention. However, the reference is reasonably pertinent to the problem faced by the inventor such as use image processing software (i.e., vector graphic) to facilitate image process of workpiece treatment. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishikawa with Yang et al., by adding Yang et al.’s image processing software to Nishikawa’s computer device, to provide guide processing device to a proper position for processing the workpiece. 
 	Regarding claim 22, Nishikawa discloses “positioning the sheet of media adjacent to the carriage of an electronic output device that provides a physical output para.0027, i.e., the personal computer 12 outputs information for foil stamping to the foil stamping machine according to the foil machine drive program installed and stored in the hard disk from the storage medium such as a CD-ROM or the storage medium, and the foil stamping is performed. Drive the machine. Para.0047 discuss about the insert (i.e., heat pen) to from the design or pattern on the sheet of media. Please noted that the electronic output device includes 19 and 28).
 	Nishikawa is silent regarding a file comprising a vector graphics.
 	Yang et al. teaches “a file comprising a vector graphics” (para.0002, i.e., it can use multiple image processing software, e.g., it can use multiple image processing softwares, e.g. CorelDraw (Corel Corporation), to process design on Win95/98.  Scanned figures, vector graphics and numerous CAD type data could be "printed" easily by engravers). Nishikawa teaches a stamping machine having a software. Yang et al. teaches laser engraver having a software. Yang et al. reference is not from the same field of endeavor as the claimed invention. However, the reference is reasonably pertinent to the problem faced by the inventor such as use image processing software (i.e., vector graphic) to facilitate image process of workpiece treatment. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishikawa with Yang et al., by adding Yang et al.’s image processing software to Nishikawa’s computer device, to provide guide processing device to a proper position for processing the workpiece.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.